Exhibit 1 For Immediate Release Nordion Reports Fourth Quarter and Fiscal 2012 Financial Results; Provides Fiscal 2013 Outlook · Fourth quarter fiscal 2012 revenue of $74.7 million, up 1% from fiscal 2011; full year revenue of $244.8 million, down 11% from fiscal 2011 · TheraSphere® revenue for fourth quarter fiscal 2012 increased to $12.0 million, up 10% from fourth quarter fiscal 2011; full year TheraSphere revenue was up 14% from fiscal 2011 · Extended Mo-99 contract with Lantheus Medical Imaging for two additional years to 2015 Nordion reports in U.S. dollars unless otherwise specified OTTAWA, CANADA – January 28, 2013 – Nordion Inc. (TSX: NDN) (NYSE: NDZ), a leading provider of products and services to the global health science market, today reported results for the fiscal fourth quarter and year ended October 31, 2012. The Company generated $74.7 million in revenue for the fourth quarter fiscal 2012, an increase of $0.7 million, or 1%, over revenue of $74.0 million for the same period in fiscal 2011. Revenue for full year fiscal 2012 was $244.8 million, down 11% from revenue of $274.0 million in fiscal 2011. Excluding the specified items shown on the attached non-GAAP reconciliation table, adjusted net income for the fourth quarter increased to $21.4 million from adjusted net income of $18.7 million during the same period in the previous fiscal year. Nordion had a GAAP net loss of $43.5 million in its fiscal 2012 fourth quarter, compared with GAAP net income of $6.9 million in the fourth quarter fiscal 2011. Fourth-quarter adjusted non-GAAP earnings per share (EPS) increased to $0.34 compared with $0.30 non-GAAP EPS in the fourth quarter of 2011. A GAAP loss per share (LPS) of $0.70 was recorded in the fourth quarter of 2012 versus an $0.11 EPS in the same period last year. Adjusted net income for full year fiscal 2012 decreased to $48.7 million from $49.9 million in fiscal 2011. Fiscal 2012 GAAP net loss was $28.9 million, compared with net income of $16.8 million in fiscal 2011. Fiscal 2012 adjusted non-GAAP EPS was $0.79 compared to $0.77 for fiscal 2011. GAAP LPS of $0.47 in the fiscal 2012 decreased versus $0.26 GAAP EPS in the same period last year. 1 “Nordion capped off the fiscal year with solid fourth quarter operational results, as revenue and gross margins strengthened across the business,” said Mr. Steve West, Chief Executive Officer, Nordion Inc. “While we continue to work through some uncertainty, we made progress during the quarter, completing the organizational realignment, thereby positioning the Company for improved execution.” Consolidated Financial Results GAAP Three months ended October 31 Twelve months ended October 31 (thousands of U.S. dollars, except when noted) % Change % Change Revenues $ 1 % $ $ %) Gross margin 59
